ON MOTION FOR REHEARING.
Per Curiam.
We are asked to grant a rehearing in this case on the ground that in attempting to distinguish this case from Reed v. Parker, 134 Mich. 68 (95 N. W. 979), we erroneously assumed that the alias summons was-delivered to the sheriff of the county of Charlevoix, whereas it was in fact delivered to the sheriff of the county of Em-met. This error does not affect the reasoning, in our opinion. This case is distinguished from Reed v. Parker, supra, by the circumstance that the trial court, in adjourning the case and in issuing the alias summons, assumed* and had a right to assume, — this is shown by the direction in the alias, not by the return, subsequently indorsed thereon, — that the defendant not served would be found within the county in which the court was held." In other words, the record in the case at bar shows an adjournment to enable service to be made in the home county* while in Reed v. Parker, supra, the record shows an adjournment to enable service tobe made in another county.
Application for rehearing denied.